DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are found to be novel and non-obvious over the closest prior art of record. Claim 1 in a whole is found allowable over the closest reference Morley (US Patent No. 6,840,938) since Morley alone or in any combination fails to teach or show an end tool pulley comprising a shaft through portion formed to protrude from a main body of the end tool pulley and into which a jaw rotation shaft is inserted therethrough, wherein at least a portion of the at least one jaw is accommodated in the end tool pulley, … wherein the at least one jaw is not fitted to the jaw rotation shaft and the shaft through portion, does not contact the jaw rotation shaft and the shaft through portion, and is formed to be spaced apart from the jaw rotation shaft and the shaft through portion, and wherein all portions of the at least one jaw are disposed closer to a distal end side of the end tool than all portions of the jaw rotation shaft and the shaft through portion as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794